Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-10 and 20), machine (claims 19), and article of manufacture (claims 11-18).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 19 includes limitations that recite at least one abstract idea. Specifically, independent claim 19 recites:
A system, comprising: 
-an at least one cloud-based processor; and 
-at least one memory electrically coupled to the at least one cloud-based processor and storing an application, wherein the at least one cloud-based processor performs operations to:
-request by a cloud server an at least one patient response to an at least one message sent to a patient device including an at least one query of an at least one health related issue;
-receive by a healthcare provider server the at least one patient response from the patient device to the at least one query;
-receive from the cloud server an at least one guardrail value of the at least one patient response;
-trigger an approach alarm if it is determined that a proximity of an at least one historical trend of the at least one patient response approaches the at least one guardrail value;
-trigger a crossover alarm if it is determined that the at least one patient response crosses over the at least one guardrail value;
-provide by the cloud server, the request, the at least one patient response and the at least one guardrail value from the cloud server to a healthcare provider device if the at least one patient response triggers at least one of the approach alarm and the crossover alarm;
-determine a set of possible reasons that the at least one patient response triggered at least one of the approach alarm and the crossover alarm, if triggered; and
-present to the healthcare provider device a list of alternative treatment regimens in response to the determined set of possible reasons if the at least one patient response triggers at least one of the approach alarm and the crossover alarm.
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because requesting a response from a patient, analyzing the response to see if it triggered an alarm, and providing a list of alternative treatments is managing interactions between people and managing personal behavior.  
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determining if a response approaches an alarm can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system, comprising: 
-an at least one cloud-based processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); spec. para. 46); and 
-at least one memory electrically coupled to the at least one cloud-based processor and storing an application (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); spec para. 78-79), wherein the at least one cloud-based processor performs operations to:
-request by a cloud server (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) an at least one patient response to an at least one message sent to a patient device (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); spec para. 46) including an at least one query of an at least one health related issue;
-receive by a healthcare provider server (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); spec para. 46) the at least one patient response from the patient device to the at least one query (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f));
-receive from the cloud server (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); spec para. 46) an at least one guardrail value of the at least one patient response;
-trigger an approach alarm if it is determined that a proximity of an at least one historical trend of the at least one patient response approaches the at least one guardrail value;
-trigger a crossover alarm if it is determined that the at least one patient response crosses over the at least one guardrail value;
-provide by the cloud server (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), the request, the at least one patient response and the at least one guardrail value from the cloud server to a healthcare provider device (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) if the at least one patient response triggers at least one of the approach alarm and the crossover alarm;
-determine a set of possible reasons that the at least one patient response triggered at least one of the approach alarm and the crossover alarm, if triggered; and
-present to the healthcare provider device (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) a list of alternative treatment regimens in response to the determined set of possible reasons if the at least one patient response triggers at least one of the approach alarm and the crossover alarm.
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
For these reasons, representative independent claim 19 and analogous independent claims
1, 11, and 20 do not recite additional elements that integrate the judicial exception into a practical application. Accordingly, representative independent claim 19 and analogous independent claims 1, 11, and 20 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claims 2-3, 13: The claims specify the historical trend, which is a mental process of gathering information.
Claim 4, 14: The claim comprises retriggering guardrail value based on health status, which is insignificant extra-solution activity (see MPEP 2106.05(g)).
Claim 5, 15: The claim comprises determining an urgency level, which is a mental process.
Claim 6, 16: The claim comprises tagging patient response as urgent if urgency level exceeds, which is managing a personal behavior (i.e. certain methods of organizing human activity).
Claim 7, 17: The claim comprises providing a reason to the healthcare provider device, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 8, 18: The claim comprises proposing a workflow instructions, which is certain methods of organizing human activity.
Claim 9: The claim comprises displaying one historical trend, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 10: The claim comprises sending by the server one query to the patient device, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.

Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1, 11, 19, and 20 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
Claim 19: amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as request patient response to a message sent to a patient device, receive a patient response, receive from a server guardrail value, provide by the server patient response and guardrail value to healthcare provider device, present alternative treatment regimens e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); triggering an alarm, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4, 6-10, 14, and 16-18, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 4, 14 (retriggering an alarm), 7, 17 (providing a reason for request), 8, 18 (proposing a set of workflow instructions), 9 (displaying at the patient device), 10 (sending a query to patient device), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 6, 16 (tagging patient response urgent), e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-20
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 19-20 recite the limitation “providing the request, the at least one patient response and the at least one guardrail value to a healthcare provider device if the at least one patient response triggers at least one patient response triggers at least one of the approach alarm and the crossover alarm.”  Examiner is unable to determine what request? Is it the message that was sent to the patient device by the cloud server or a different message? Is it even a message? What exactly is the request?  Examiner asks the Applicant to provide clarification.
Claims 4 and 14 recite the limitation “retriggering the at least guardrail value.”  Examiner is unable to determine what is being retriggered? Is it the alarm or are you adjusting the guardrail value to a new value?  Examiner asks the Applicant to provide clarification.
Claims 6 and 16 recite the limitation “tagging…as urgent if a determined urgency level exceeds.”  Examiner states that is this a new determined urgency level or the one determined in claim 5? Examiner asks the Applicant to provide clarification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mensinger et al. (U.S. Publication No. 2014/0187890).
As per claim 1, Mensinger teaches a mehod, comprising:
-linking a patient device and a healthcare provider server (Mensinger: para. 38; Patient device including pump, glucose meter, etc. are linked to remote monitors.);
-requesting by a cloud server an at least one patient response to an at least one message sent to the patient device including an at least one query of an at least one health related issue (Mensinger: para. 38; Request information related to health generated by monitoring systems.);
-receiving by the healthcare provider server from the patient device the at least one patient response to the at least one query (Mensinger: para. 49; para. 52 Secure server being an intermediary with the receiver (associated with the host) and the remote monitor sends host information.);
-receiving from the cloud server an at least one guardrail value of the at least one patient response (Mensinger: para. 51; para. 56; Secure server configures the rules used to trigger notification monitors.);
-triggering an approach alarm if it is determined that a proximity of an at least one historical trend of the at least one patient response approaches the at least one guardrail value (Mensinger: para. 54; para. 56; Secure server analyzes received information with the rules to determine if a notification should be sent to the remote monitor.);
-triggering a crossover alarm if it is determined that the at least one patient response crosses over the at least one guardrail value (Mensinger: para. 54; para. 56; Secure server analyzes received information with the rules to determine if a notification should be sent to the remote monitor.);
-providing the request, the at least one patient response and the at least one guardrail value to a healthcare provider device if the at least one patient response triggers at least one of the approach alarm and the crossover alarm (Mensinger: para. 35-36; Provide a notification if value exceeds a threshold.);
-determining a set of possible reasons that the at least one patient response has triggered at least one of the approach alarm and the crossover alarm, if triggered (Mensinger: figure 2A, 114A); and
-presenting to the healthcare provider device a list of alternative treatment regimens in response to the determined set of possible reasons if the at least one patient response triggers at least one of the approach alarm and the crossover alarm (Mensinger: para. 171; Providing recommendations to optimize therapy.).
As per claim 2, the method of claim 1 is as described.  Mensinger further teaches wherein the at least one historical trend is determined over a predetermined period (Mensinger: para. 65; Display a trend graph covering a predetermined time period.).
As per claim 3, the method of claim 1 is as described.  Mensinger further teaches wherein the at least one historical trend is based on at least one of a moving average, a rolling average and a weighted moving average (Mensinger: para. 65; Display a trend graph covering a predetermined time period.).
As per claim 4, the method of claim 1 is as described.  Mensinger further teaches further comprising retriggering the at least one guardrail value based on an updated patient health status (Mensinger: para. 162; Triggering multiple alarms based on patient not responding to an alert.).
As per claim 5, the method of claim 1 is as described.  Mensinger further teaches further comprising determining an urgency level of the at least one patient response (Mensinger: para. 56; The one or more rules are assigned severity level.).
As per claim 6, the method of claim 5 is as described.  Mensinger further teaches further comprising tagging the at least one patient response as urgent if a determined urgency level exceeds a predetermined urgency threshold (Mensinger: para. 132; ).
As per claim 7, the method of claim 1 is as described.  Mensinger further teaches further comprising providing a reason for providing the request (Mensinger: figure 12), the at least one patient response (Mensinger: figure 12) and the guardrail value to the healthcare provider device (Mensinger: figure 13).
As per claim 8, the method of claim 7 is as described.  Mensinger further teaches further comprising proposing a set of workflow instructions linked to the provided reason (Mensinger: para. 63; Providing instructions).
As per claim 9, the method of claim 1 is as described.  Mensinger further teaches further comprising displaying at the patient device the at least one historical trend (Mensinger: para. 65; Display a trend graph covering a predetermined time period.).
As per claim 10, the method of claim 1 is as described.  Mensinger further teaches further comprising sending by the cloud server an at least one follow-on query to the patient device (Mensinger: para. 64).
Claims 11-18 recite substantially similar limitations as those already addressed in claims 1-8, and, as such, are rejected for similar reasons as given above.
Claims 19-20 recite substantially similar limitations as those already addressed in claims 1, and, as such, are rejected for similar reasons as given above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sarkela et al. – U.S. Publication No. 2018/0008207 – Teaches a system for monitoring patient vitals and comparing them to alarm thresholds.
Doyle et al. – U.S. Publication No. 2015/0019237 – Teaches a method for monitoring patient parameters and receiving advisory feedback based on the parameters.
Mazlish – U.S. Publication No. 2014/0128705 – Teaches a method for receiving user’s blood glucose levels and estimating trajectories of the level influenced by events.
Ashmore et al. – U.S. Publication No. 2022/0157418 – Teaches a system for documenting emergency medical events related to patient treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626